DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-13 have been cancelled.
	Claims 14-35 are pending and considered herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16, 18-22, 24-29, 31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0189625 A1 to Cirillo et al., hereinafter “Cirillo,” in view of U.S. 2017/0032211 A1 to Allerdings et al., hereinafter “Allerdings.”
Regarding claim 14, Cirillo discloses A mobile device, comprising: a display; a processor; a wireless communications interface based on radio transmissions (See Cirilo at least at Paras. [0012]-[0018], [0057], [0064]-[0073]; Figs. 6, 18, 22; See also Allerdings at least at Paras. [0065]-[0070]; Fig. 3]); and a memory configured to store a medicament administration monitoring application (See Cirillo at least at Paras. [0012], [0064]-[0073], [0081]-[0084]), wherein the processor is configured to: execute the medicament administration monitoring application (See id. at least at Abstract; Paras. [0080]-[0086]), establish a connection between the mobile device and a sensor device, wherein the sensor device is attached to a medicament dispensing device configured to inject a medicament into a patient through a needle (See id. at least at Paras. [0080]-[0086]), receive information associated with the medicament delivered to the patient from the sensor device (See id. at least at Paras. [0081]-[0088]), and generate, using the medicament administration monitoring application, a record based on the medicament information, and store the record of the medicament information in the memory (See id. at least at Paras. [0009], [0011], [0036]-[0038], [0065]-[0069]).

Cirillo may not specifically describe using radio frequency for communications. However, Allerdings teaches to establish a connection between the mobile device and a sensor device using a radio frequency transmission (See Allerdings at least at Paras. [0065]-[0070]; Fig. 3); and a wireless communications interface based on radio transmissions (See id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure Cirillo to incorporate the teachings of Allerdings and provide a communication link using radio frequency. Allerdings is directed to a supplemental device for attachment to an injection device for recording and displaying a dose value. Incorporating the communication between mobile and sensor device as in Allerdings with the monitoring device for injection of medicines as in Cirillo would thereby improve the applicability, efficacy, and accuracy of the claimed monitoring system and methods. 

	Regarding claim 15, Cirillo as modified by Allerdings teaches all the limitations of claim 14, and Cirillo further discloses wherein the processor is configured to establish the connection between the mobile device and the sensor automatically (See Cirillo at least at Paras. [0080]-[0088]).

Regarding claim 16, Cirillo as modified by Allerdings teaches all the limitations of claim 14, and Allerdings further teaches wherein the processor is configured to establish the connection between the mobile device and the sensor in response to an input on the mobile device (See Allerdings at least at Paras. [0051]-[0056])).

Regarding claim 18, Cirillo as modified by Allerdings teaches all the limitations of claim 14, and Cirillo further discloses wherein the processor is configured to execute the medicament administration monitoring application automatically when a signal is received from the sensor device (See Cirillo at least at Paras. [0080]-[0088]).

Regarding claim 19, Cirillo as modified by Allerdings teaches all the limitations of claim 14, and Cirillo further discloses wherein the record includes at least one of date information, a volume of medicament, and a type of medicament (See id. at least at Paras. [0009], [0065]-[0069]).

Regarding claim 20, Cirillo as modified by Allerdings teaches all the limitations of claim 14, and Cirillo further discloses wherein the processor is configured to display the medicament information on the display (See id. at least at Paras. [0011], [0069]-[0074]).

Regarding claim 21, Cirillo as modified by Allerdings teaches all the limitations of claim 20, and Cirillo further discloses wherein the displayed medicament information comprises a delivered volume (See id. at least at Paras. [0011], [0038], [0066], [0069]-[0071], [0081]).

Regarding claim 22, Cirillo as modified by Allerdings teaches all the limitations of claim 20, and Cirillo further discloses wherein the processor is configured to cause the display to display an indication that the record has been created or stored, and the indication is in the form of text or an image (See id. at least at Paras. [0011], [0031], [0037]-[0038], [0069], [0097]).

Regarding claim 24, Cirillo as modified by Allerdings teaches all the limitations of claim 14, and Cirillo further discloses wherein the mobile device is configured to store, in the memory, a diary containing a plurality of records tracking a plurality of medicament deliveries based on the received data (See id.).

Regarding claims 25, 28 and 29, independent claims 25, 28 and 29 recite substantially the same limitations as included in independent claim 1. Thus, claims 25, 28 and 29 are rejected under the same grounds of rejection and for the same reasoning as applied to independent claim 1, above. 

Regarding claim 26, Cirillo as modified by Allerdings teaches all the limitations of claim 25, and Cirillo further discloses wherein the delivery devices has a distal end having a needle (See Cirillo at least at Para. [0063]; Figs. 1-7).

Regarding claim 27, Cirillo as modified by Allerdings teaches all the limitations of claim 25, and Cirillo further discloses wherein the mobile device is configured to store, in the memory, a diary containing a plurality of records tracking a plurality of medicament deliveries based on the received data (See id. at least at Paras. [0011], [0031], [0037]-[0038], [0069], [0097]).

Regarding claim 31, Cirillo as modified by Allerdings teaches all the limitations of claim 29, and Cirillo further discloses displaying an indication of the data on a display of the mobile device (See id. at least at Paras. [0011], [0069]-[0074]).

Regarding claim 33, Cirillo as modified by Allerdings teaches all the limitations of claim 29, and Cirillo further discloses pre-processing of the data associated with the medicament within the sensor device (See id. at least at Paras. [0057], [0084]; Fig. 18).

Regarding claim 35, Cirillo as modified by Allerdings teaches all the limitations of claim 29, and Cirillo further discloses storing, in the memory of the mobile device, a diary containing a plurality of records tracking a plurality of medicament deliveries based on the received data (See id. at least at Paras. [0011], [0031], [0037]-[0038], [0069], [0097]).

Claims 17, 23, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo, in view of Allerdings and further in view of U.S. 2015/0126963 A1 to Despa et al., hereinafter “Despa.”
Regarding claim 17, Cirillo as modified by Allerdings teaches all the limitations of claim 14. Cirillo and Allerdings may not specifically describe but Despa teaches wherein the processor is configured to execute the medicament administration monitoring application in response to a user input applied to the mobile device (See Despa at least at Paras. [0046]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure Cirillo and Allerdings to incorporate the teachings of Despa and provide a medicament administration monitoring application in response to user input to a mobile device. Despa is directed to an injection device configured to mate with a mobile device. Incorporating the injection and mobile devices as in Despa with the communication between mobile and sensor device as in Allerdings and the monitoring device for injection of medicines as in Cirillo would thereby improve the applicability, efficacy, and accuracy of the claimed monitoring system and methods. 

Regarding claim 23, Cirillo as modified by Allerdings teaches all the limitations of claim 14. Cirillo and Allerdings may not specifically describe but Despa teaches wherein the mobile device is configured to receive a user input indicating that a medicament delivery process is complete and control the display to display an indication that the medicament delivery process is complete (See Despa at least at Abstract; Paras. [0035], [0046]-[0048], [0056]; Figs. 2A, 2B, 2F).

Regarding claim 30, Cirillo as modified by Allerdings teaches all the limitations of claim 29. Cirillo and Allerdings may not specifically describe but Despa teaches wherein the wireless communication link uses near-field communication (See id. at least at Paras. [0043]-[0044]).

Regarding claim 34, Cirillo as modified by Allerdings teaches all the limitations of claim 33. Cirillo and Allerdings may not specifically describe but Despa teaches additional processing of the data associated with the medicament within the mobile device (See id. at least at Paras. [0033]-[0035], [0039], [0043]-[0044]; Fig. 1).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Cirillo, in view of Allerdings and further in view of U.S. 2013/0191140 A1 to Fotheringham  et al., hereinafter “Fotheringham.”
Regarding claim 32, Cirillo as modified by Allerdings teaches all the limitations of claim 29. Cirillo and Allerdings may not specifically describe but Fotheringham teaches downloading the medicament administration monitoring application to the mobile device from an application marketplace or an application store (See Fotheringham at least at Para. [0040]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure Cirillo and Allerdings to incorporate the teachings of Fotheringham and provide downloading the monitoring application from a marketplace or store. Fotheringham is directed to caregiver processes and systems. Incorporating the application downloading as in Fotheringham with the communication between mobile and sensor device as in Allerdings and the monitoring device for injection of medicines as in Cirillo would thereby improve the applicability, efficacy, and accuracy of the claimed monitoring system and methods. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 2008/0262469 A1 to Brister et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/           Examiner, Art Unit 3686                           


/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686